MEMORANDUM**
Maria Angelica Atrixco Moctezuma, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of her applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review constitutional issues de novo. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Moctezuma’s sole contention to this Court is that she was denied equal protection because she was not allowed to apply for suspension of deportation. This contention is without merit. Congress comported with equal protection when it repealed suspension of deportation for aliens, such as Moctezuma, who were placed in removal proceedings on or after April 1, 1997, while permitting aliens placed in deportation before that date to maintain their applications for suspension of deportation. See Vasquez-Zavala v. Ashcroft, *842324 F.3d 1105, 1108 (9th Cir.2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.